DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “604” has been used to designate both “first rocker arm” and “contact surface” in Fig. 6 (see also paragraph [0028] of applicant’s specification as originally filed).  Similarly, reference character “712” is used for different components in Fig. 7.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “bore 722”, mentioned in paragraph [0030] of applicant’s specification, is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0021], line 2, the phrase “the lost motion component 2018” should read –the lost motion component [[2018]]208–.
In paragraph [0024], line 2, the phrase “at least at least a high lift portion” should read –at least 
In paragraph [0024], lines 3 – 4, the phrase “when the whenever the lost motion component” should read –when 
In paragraph [0030], line 1, the phrase “rocker arm 600” should read –rocker arm [[600]]700–.
In paragraph [0030], line 4, the phrase “curved end surface 714” should read –curved end surface [[714]]716–.
In paragraph [0030], line 7, the phrase “curved end surface 714” should read –curved end surface [[714]]716–.
In paragraph [0030], line 9, the phrase “curved end surface 714” should read –curved end surface [[714]]716–.
In paragraph [0030], line 16, the phrase “curved end surface 714” should read –curved end surface [[714]]716–.
In paragraph [0034], line 5, the phrase “an secondary locking bore 934” should read –[[an]]a secondary locking bore 934–.

In paragraph [0035], line 15, the word “looking” is interpreted as a typographical error for –locking–.
In paragraph [0036], lines 4 – 5, the phrase “a lost motion assembly 1105” should read –a lost motion component 1105–.

Appropriate correction is required.

Claim Objections
Claims 4, 8, 10, and 15 are objected to because of the following informalities:
In Reference to Claim 4
In line 1, the phrase “where the lost motion component” should read –wherein the lost motion component–.
In Reference to Claim 8
In line 2, the phrase “rocker arm” should read –a rocker arm–.
In Reference to Claim 10
In lines 1 – 2, the phrase “the high lift transfer component is incorporated in at least one valve train component in the main motion load path” should read –wherein the high lift transfer component is incorporated in the at least one valve train component
In Reference to Claim 15
In line 2, the phrase “rocker arm” should read –a rocker arm–.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “valve 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 8, 10 – 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0222636 to Gecim (Gecim).
Gecim teaches (see Gecim and Fig. 1 below):
In Reference to Claim 1
A valve actuation system comprising:
A valve actuation motion source (Fig. 1 – reference character 35) configured to provide a main event valve actuation motion to at least one engine valve (22) via a main motion load path including at least one valve train component (12) (Gecim paragraph [0012]);
A lost motion component (14, 15) arranged within a first valve train component (12) of the at least one valve train component, the lost motion 
A high lift transfer component (32, 50) arranged in the main motion load path, the high lift transfer component configured to convey at least a high lift portion of the main event valve actuation motion to the at least one engine valve when the lost motion component is in the motion absorbing state (paragraphs [0027] – [0028]).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the high lift transfer component is incorporated in the lost motion component (as seen from Fig. 1).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the high lift transfer component comprises a stroke limiting feature (Gecim paragraph [0028]).
In Reference to Claim 4
In addition to all the limitations of claim 3 discussed above, wherein the lost motion component comprises a mechanical locking subsystem (Fig. 1 – reference character 46).
In Reference to Claim 6
In addition to all the limitations of claim 2 discussed above, wherein the high lift transfer component comprises a secondary locking subsystem (Fig. 1 – reference character 48; Gecim paragraph [0028]).
In Reference to Claim 8
In addition to all the limitations of claim 1 discussed above, wherein the first valve train component is a rocker arm (as seen from Fig. 1).
In Reference to Claim 10
In addition to all the limitations of claim 1 discussed above, wherein the high lift transfer component is incorporated in the at least one valve train component (as seen from Fig. 1).
In Reference to Claim 11
In addition to all the limitations of claim 10 discussed above, wherein the high lift transfer component comprises a stroke limiting feature (Gecim paragraph [0028]).
In Reference to Claim 12
In addition to all the limitations of claim 11 discussed above, wherein the stroke limiting feature comprises at least one contact surface (as seen from Fig. 1).
In Reference to Claim 13
In addition to all the limitations of claim 12 discussed above, wherein the at least one contact surface comprises a retractable piston (Fig. 1 – reference character 54; Gecim paragraph [0015]).
In Reference to Claim 15
In addition to all the limitations of claim 10 discussed above, wherein the at least one valve train component includes a rocker arm (as seen from Fig. 1).

Claims 1 – 3, 5, and 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No 2005/0098135 to Gecim et al. (Gecim ‘135).
Gecim ‘135 teaches (see Gecim ‘135 and Figs. 2 and 4 below):
In Reference to Claim 1
A valve actuation system comprising:
A valve actuation motion source (Fig. 2 – reference character 25) configured to provide a main event valve actuation motion to at least one engine valve (18) via a main motion load path including at least one valve train component (24, 32);
A lost motion component (Fig. 4 – reference characters 60, 80) arranged within a first valve train component (32) of the at least one valve train component, the lost motion component configured to selectively switch between (i) a motion conveying state in which the lost motion component conveys the main event valve actuation motion to the at least one engine valve (Gecim ‘135 paragraph [0029]), and (ii) a motion absorbing state in which the lost motion component does not convey at least a portion of the main event valve actuation motion to the at least one engine valve (paragraph [0031]); and

In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the high lift transfer component is incorporated in the lost motion component (as seen from Fig. 4).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the high lift transfer component comprises a stroke limiting feature (Fig. 4 – reference character 58).
In Reference to Claim 5
In addition to all the limitations of claim 3 discussed above, wherein the lost motion component comprises a hydraulic locking subsystem (Gecim ‘135 paragraph [0029]).
In Reference to Claim 10
In addition to all the limitations of claim 1 discussed above, wherein the high lift transfer component is incorporated in the at least one valve train component (as seen from Fig. 4).

In Reference to Claim 11
In addition to all the limitations of claim 10 discussed above, wherein the high lift transfer component comprises a stroke limiting feature (Fig. 4 – reference character 58).
In Reference to Claim 12
In addition to all the limitations of claim 11 discussed above, wherein the stroke limiting feature comprises at least one contact surface (as seen from Fig. 4).
In Reference to Claim 13
In addition to all the limitations of claim 12 discussed above, wherein the at least one contact surface comprises a retractable piston (Fig. 4 – reference character 54).

Claims 1 – 4, 6, 9 – 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0061281 to Klotz (Klotz).
Klotz teaches (see Klotz and Fig. 5 below):
In Reference to Claim 1
A valve actuation system comprising:
A valve actuation motion source configured to provide a main event valve actuation motion to at least one engine valve via a main motion load path including at least one valve train component (Fig. 5 – reference characters 50/ 100) (Klotz paragraph [0017]);

A high lift transfer component (128) arranged in the main motion load path, the high lift transfer component configured to convey at least a high lift portion of the main event valve actuation motion to the at least one engine valve when the lost motion component is in the motion absorbing state (paragraph [0022]).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the high lift transfer component is incorporated in the lost motion component (as seen from Fig. 5).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the high lift transfer component comprises a stroke limiting feature (Klotz paragraph [0022]).

In Reference to Claim 4
In addition to all the limitations of claim 3 discussed above, wherein the lost motion component comprises a mechanical locking subsystem (Fig. 5 – reference characters 106, 110; Klotz paragraph [0019]).
In Reference to Claim 6
In addition to all the limitations of claim 2 discussed above, wherein the high lift transfer component comprises a secondary locking subsystem (Fig. 5 – reference characters 106, 110; Klotz paragraph [0019]).
In Reference to Claim 9
In addition to all the limitations of claim 1 discussed above, wherein the first valve train component is a push rod (as seen from Fig. 5).
In Reference to Claim 10
In addition to all the limitations of claim 1 discussed above, wherein the high lift transfer component is incorporated in the at least one valve train component (as seen from Fig. 5).
In Reference to Claim 11
In addition to all the limitations of claim 10 discussed above, wherein the high lift transfer component comprises a stroke limiting feature (Klotz paragraph [0022]).
In Reference to Claim 12
In addition to all the limitations of claim 11 discussed above, wherein the stroke limiting feature comprises at least one contact surface (as seen from Fig. 5 and Klotz paragraph [0022]).
In Reference to Claim 16
In addition to all the limitations of claim 10 discussed above, wherein the at least one valve train component includes a push rod (as seen from Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klotz in view of US Patent No. 7,905,208 to Ruggiero et al. (Ruggiero).

In Reference to Claim 7
Klotz does not teach the following which is taught by Ruggiero (see Ruggiero and Fig. 3 below):
In addition to all the limitations of claim 1 discussed above, wherein the first valve train component is a valve bridge (Fig. 3 – reference character 310.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Ruggiero to incorporate a valve bridge as the first valve train component within the engine system of Klotz since it would enable variable actuation of one or more engine valves by a means provided at least in part in the valve bridge as taught by Ruggiero (col. 4; lines 30 – 39).

In Reference to Claim 14
Klotz does not teach the following which is taught by Ruggiero:
In addition to all the limitations of claim 10 discussed above, wherein the at least one valve train component includes a valve bridge.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Ruggiero to incorporate a valve bridge as the at least one valve train component within the engine system of Klotz since it would enable variable actuation of one or more engine valves by a means provided at least in part in the valve bridge as taught by Ruggiero (col. 4; lines 30 – 39).

    PNG
    media_image1.png
    606
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    208
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    595
    474
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    844
    521
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 2016/0138437; US 2016/0090874); Patterson et al. (US 8,316,809); and Lee et al. (US 8,225,758) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746